COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Felicia Nicole Jones v. Macy's and Eric Limbocker

Appellate case number:    01-14-00143-CV

Trial court case number: 74030

Trial court:              239th District Court of Brazoria County

        The trial clerk’s record was filed with this Court on April 10, 2014, however, upon
review of the record, we find it to be incomplete. The record filed contains notices issued to the
parties of at least two orders of January 28, 2014, which are not currently included in the record:
       (1) A Final Judgment entered on January 28, 2014, and
       (2) Order Granting Defendant Houston Federal Credit Union’s Motion to Dismiss All
Claims Against Houston Federal Credit Union With Prejudice dated January 28, 2014.
       The clerk of the trial court is ORDERED to supplement the record with these two
items within 20 days of the date of this order.
        Further, we are interpreting appellant’s “Motion for Extension of Time” filed April 11,
2014 as a request for additional time for the reporter’s record to be filed. We now DISMISS that
motion as moot. The court reporter has previously filed an information sheet with the Court
indicating no transcript was taken of the underlying proceedings.
       It is so ORDERED.

Judge’s signature: __/s/ Rebeca Huddle
                   X Acting individually     Acting for the Court


Date: April 24, 2014